Fourth Court of Appeals
                                San Antonio, Texas
                                      August 9, 2017

                                   No. 04-17-00086-CR

                                      Alex CASIAS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 14-09-11574-CR
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER

        The State’s Motion for Extension of Time to File Brief is GRANTED IN PART. The
state’s brief is due on September 18, 2017. No further extensions of time will be allowed.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk